856 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George GREGERSON, Plaintiff-Appellant,v.Otis R. BOWEN, M.D., Secretary of Health and Human Services,Defendant- Appellee.
No. 87-1752.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1988.

Before KENNEDY and WELLFORD, Circuit Judges, and HERMAN J. WEBER, District Judge.*
PER CURIAM.


1
George Gregerson appeals from the judgment of the District Court affirming the Secretary of Health and Human Services denial of his claim for disability benefits.


2
Upon consideration of the entire record and the briefs filed herein, we affirm the judgment of the District Court for the reasons stated by Judge Enslen in his Opinion filed June 2, 1987.


3
WELLFORD, Circuit Judge, concurring.


4
I agree with the affirmance of the judgment of the district court in this case.  I doubt, however, that plaintiff has clearly established from the medical proof that he has arthritis.  The doctors who have examined him found that he walked normally, that there was essentially little restriction of movement in the joints, no "joint swelling or deformities, and no restricted range of motion."    At best, there was one prognosis of "probable osteoarthritis of the left knee."    In any event, there is substantial evidence to support the finding of the Secretary.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation